 

ur.:>l.ul\)

--]O\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

Case 2:18-cV-00748~.JLR Document 79 Fi\ec| 03/21!19 Page l ct 7

The Honorablc J ames L. Robart

UNITED ST`ATES DISTRICT COURT
WESTERN DISTRICT OF WASH]NGTON

AT sEATTLE
WrLLlAi\/r R. cLAYroN and JILL D. No. '2;18-ev-00743_JLR
cLAYToN,
srlPULATED MorroN AND
Plaintiffs, [;P:aeBsBei oRDER 'ro EXTEND
_ ` DEADUNE ro DIscLosE EXPERT
V~ ' rss'nMoNY UNDER FRCP 26(3)(2)
§§RR§§“§¥§B§:§:{EMS . Nors oN MorroN cALENDAR
MARCH 21, 2019
D'e'fendants.

 

 

 

 

_r STIPULATION

Pursuant to LCR 7(d)(_l)' an_d LCR lO(g)_, tl_ie_ remaining Parties in this case, Det`endant
Electrolux Home Products, lnc. (hereinafter referred to as “Electrolux”), Defendant Vigor
Shipyards and Defendant Syd Carpenter Marine Contractor,. Inc.,. together With Plaintiffs William
R. Clayton and J ill D. Claytori hereby stipulate that there is good cause for a brief thirty (30) day
extension for the disclosure of expert testimony under Fed. R. Civ. P. 26(a)(2). Specifically, the
Parties propose extending the current deadline from April 3, 2019 to May 3, 2019. By agreement
and stipulation, all remaining Parties have agreed to this extension t

The Parties are in the process ot` completing several remaining fact depositions in this case,
Which are scheduled for April 2019 after the current deadline for expert disclosures The _Parties

also agree that the extension to disclose expert testimony does not affect any other deadlines in the

sTrPULArED MonoN AND [PRoPo'sED] oRnER ro Tm\enbaum 1<;:¢11¢, LLP
EXTEND DEADLan To DISCLosE EXPERT 0“9 C°“"°““°“ .1"*‘°6

. 701 Plke Street, Surte 1575
TEsrrMoNY UNDER FRCP 20(3)(2) - 1_ Seame WA 9mm

(2;13-00-00748-11,1<) ma 039-sec

 

 

 

11
12
13
14
15
16
17
18
19

20

21
22
23
24
25
26

 

 

Case 2:18~cV-00748-JLR Document'?§ Fi|ecl 03121!19 Page 2 of 7

case. The discovery cut-off falls on lune 3, 2019, deadline to file dispositive motions and

challenge expert testimony is July 2, 2019 and trial is set for September 30, 2019.

Counsel for Electrolux notified all other inactive defendants in this case of this stipulation

and proposed order, none have any objection to this stipulated motionl

DATED this 21st day of March 2019,
BERGMAN DRAPER OSLUND, PLLC

BV: s/Glenn Draner

By: s/Ruby- K. Aliment

Glenn Draper, WSBA #24419
Ruby K. Aliment, WSBA #51242
Bergman Draper Oslund, PLLC
821 - 2nd Avenue, Suite 2100
Seattle, WA 98104

_(206) 957-9510

Email: glenn@herg@anlegal.cotn
ruby@bergmanlegal.com

service@bergrnanlegal.com

Attorneys for Plaintiffs

 

TANENBAUM KEALE, LLP

Bv'. s/Christopher S. Marl<s

BV: sMalika Johnson

By: s/Alice C. Serko

Christopher S. Marl<s, WSBA #28634

Malika lohnson, WSBA #39608

Alice C. Serko, WSBA #45992

Tanenhaum Keale, LLP

One Convention Place

701.\Pike Street, Suite 1575

Seattle WA 98101

(206) 889-5150

Ema`il: cmarks tktri.al.coni
mjohnson@tktrial.com
aserl<o@tl<trial.com

seattleasbestos@tktrial.com

 

Attorneys for El-ectrolux Horne Products, lne.

l Declaration of Alice C. Serko in Support of Stipulated Moti`on and Proposed 'Order to Extend

Expert Disclosure Deadline..

sTrPULATEn MoTroN AND [BnoPosED] oRDnR To
EXTEND DEADLINE ro DIsCLosE. EXPERT
TEsTlMoNY UNDER FRCP 26(3)(2) - 2

(2:18-cv-00748-JLR)

Tanenbaum Keale, LLP
Ouc Convention Place
701 Pike Street, Suite 1575
Seattle WA 98101
(206) 889~5150

 

 

 

\C>QO'--.`ICD

10
11
12
13
14
15
16
17

18

19
20
7 21
22
23
24
25
26

 

 

case 2:10-1:0-0.0740~.11_R oecumenr 70 Filed 0312;1119 Page 3 617

FOLEY & MANSFlELD, PLLP

' Bv: s/Dirl< R. .Bernhardt
.Dirk R. Bernliardt, WSBA 33071

Foley & Mansfield, PLLP

999 Third Avenue, Suite 3760

Seattle, WA 98104

Phone: (20.6) 456-5360

Email: Asbestos-sea@folevmanstield.com

Attorneys for Syd Carpenter Marine
Contractor, Inc.

KARR, TUTTLE, CAMPBELL

By: s/W alter E. Barton

 

Walter E. Barton, WSBA 26408

Karr, Tuttle, Campbell

701 Fifth Avenue, Suite 3300

Seattle, WA 98104

Phone: (206) 223-1313

FAX#: (206) 682-7100

Email: gbarton@karrtuttle.com
asbestosserv`ice@l<arrtuttle.com

Attorneys for Vigor S-hipyards, Inc.

STIPULATED MOTION AND [PROPOSED] ORDER TO Tan°“bf\umKERle» LLP

EXTEND DEADLlNE To- I)ISCLOSE EXPERT
TEsTn\/IONY UNDER FRCP 26(0)(2) ~ 3
(2:18-60-00748~JLR)

One Convention Place
701 I’il{e S|Ieet, Suite 1575
Scattle WA 98101
(206) 889-5150

 

 

 

---JO"\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2218-cv-00748-J-LR Document 79 Filed 03/21/19 Page 4 ot 7

_ORDER _
Based on the foregoing Stipulatio.n, it is hereby ORDERED that the deadline for disclosure

of expert testimony has been extended to l\/_[a_y 3, 2019.

064<4 owe 2221 13 10 mann mm

QWaW

THE HONO§KABLE JAMES L. ROBART

Presented by:

Bv: s/Christopher S. Marl<s

Bv:` s/Malika Johnson

Bv: s/Alice C. Serko

Chr_istopher S. Marlcs, WSBA #28634
Malika Johnson, WSBA #39608`
Alice C. Serl<o, WSBA #45992

Tanenbaum Keale, LLP
One Convention Place

701 Pike Street, Suite 1575
S@a't'tl€ WA 98101

(206) 809-5150

Email: cmarl<s@tktrial.corn
m]`ohnson@tl<trial.com

aserl<o@tkh'ial.corn
seattle.asbestos@tlctr'ial.com

Attorneys for E.lectrolux Horne Products, lnc,
/// 0
///
///
///
///

By: s/Glenn Draper
Bv: s/Rubv K. Alirnent

sTIPULATED MOTION AND [PROPOSED] 0RDER TO Taneubaum Kele, LLP
EXTEND DEADLn~iE To DISCLOSE EXPERT 70(1)';‘?1(‘3°“"°““°“ .P'““E
. 1 e Street, Suite 1575

(2:18-0v-00743-JLR) 1206) 889-5150

 

 

 

.pt.».\

\DDO-]O\

10
11
12
13
14
15

" 16

17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18~cv~00748-.JLR Document 79

Glenn Draper, WSBA #24419
Ruhy K. Aliment, WSBA #51242

Bergrnan Draper Oslund, PLLC
821 4 2'lcl Avenue, suite 2100
Seattle, WA 98104

(206) 957-9510

Ernail: glenn@bergmanlegal.corn
mbg@bei‘gmmegal.com

service@beramanleaal.com
Attorneys for Plaintiffs
&

By: smirk R. Bernhardt
Dirk R. Bernhardt, WSBA 33071

Foley & Manstield, PLLP

999 Third Avenue-, Suite 3760
Seattle, WA 98104

Phone: (206) 456-5360
Asbestos-sea@felevmanstield.com

Attorneys for Syd Carpenter Marine Contractor, lnc.

Bv: s/ Walter E. Barton
Walter E. Bartcn, WSBA 26408

Karr, Tuttle, Campb'ell

701 Fifth Avenue, Suite 33'00
Seattle, WA 98104

Phone: (206) 223-1313
FAX#.: (206) 682-7100

Email: gbarton@kantuttle.com
ashestosservice@karrtuttle.com

At'torneys for Vigor Shipyards, lnc.

ST]PULATED MOTION AND [PROPOSED] ORDER TO
EXTEND DEADLINE TO DISCLOSE EXPERT
TEsrn/IONY UNDER FRCP 26(a)(2) - 5
(2:18~cv-00748-JLR)

FileC| 037`21/19 Page 5 017

Tanenbaum Keale, LLP
One Couvention Place
701 Pike Stieet, Suite 1575
Seattle WA 98101
(206) 889-5150

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

`25

26

 

 

Case 2:18~cv~00748-.JLR Document 79 Fi|ec| 03721/19 Page 6 of 7

CERTIFICATE OF SERVICE

l hereby certify that on March 21, 2019, 1 electronically filed the foregoing With the Clerk

ofthe Court using the CM/ECF system, which will send notification of such filing to the following:

Matthew P. Berginan

Ruby K. Alilnent

BERGMAN DRAPER OSLUND, PLLC
821 _ 21ld Avenue, suite 2100

Seattle, WA 981`04

Telephone: (206) 957-9510

Elnajl: matt@bergnianleg-al.com
ruby@bergmanlegal.com

service@bergmanlegal.com
Attomeys for Plaintij%

Richard G. GawloWski

WILSON SMITH COCHRAN DlCKERSON
901 Fifth Avenue, Suite 1700

Seattle, WA 98164

Telephone: (206) 452-8976

Facsimile: (206) 623-9273

Email: MetLifeAsbestos@Wscd\com
Attomeysfor Metropolitan Life Insu-mnce
Company

Walter E. Barton
George D Yaron (admitted pro hac vice)
D. David Steele (aclmitted pro hac vice)
KAR_R, TUTTLE, CAMPBELL
701 Fifth Avenue, Suite 3300
Seattle_, WA 98104
Ph6ne: (206) 223-1313
FAX#: (206) 682-7100
Email: asbestosservice@karrtuttle.com
dsteele@yaronlaw\corn
aron aronlaw.com
A_itorneysfor Vigor Sht`pyards, Inc.

ST[PULATED MOTION AND [PROPOSED] ORDER TO

sxTEND DEADLrNE To DrscLosE ExPERT
TEsTn/IONY UNDER FRCP 26(0)'(2) - 6
(2:18-69-00148-11118)

Christopher l\/larks .

M-alika Johnson

Alice Serko 7 ,
TANENBAUM KEALE, LLP
One Convention Place

701 Pike 'Street, Suite 1575
Seattle WA 98101

(206) 889-515-0

Email: cmarks@tktrial.corn
mjohnson@tktrial.com
aserko@tktrial.com

seattle.asbestos@tktrial.com.com
Attorneyfor' Defendanr Electrolux Home
Pr'oducts, Inc

J. Scott Wood

Zackary A. Paal

Dirl< R. Bernhardt

FOLEY & MANSFIELD, PLLP

999 Third Avenue, Suite 3760

Seattle, WA 98104

Phone: (206) 456-5360

FAX #: (206) 456-5361'
Asbestos-sea@folevmansfield.corn

Syd Carpenter Marine Contractor, Inc.

Tanenbaum Keale, LLP
One Convention Pluce
701 Pike Street, Suite 1575
Sealtle WA 98101
(206) 889-5150

 

 

 

111-ldqu

---]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cV-00748-JLR Document 79 Filed031'211'19 Page 7 of 7

Signed at Seat'tle, Washi`ng-ton this 21st day of March, 2019.

s/Maria Tiegen

l\/laria Tiegen

Tanenbaum Keale, LLP

One Convention Place

701 Pil<e Street, Suite 1575
Seattle WA 98101

(206) 8'89-5150

Email: mti_egen@tlctrial.corn

sriPULATED MorroN AND [PRoPosED] oRDER ro Tavenbwm K€»ale- Ll»P

EXTEND DEADLINE ro nrscLoss ExPnRT 709111§1§°_‘1"“““°“ .Pl“°‘““'
e Sheet, Suite 1575

rss'rrMoNY UNDER FRCP 26(0)(2) - 7 game wA 98101

(2:18-cv-00748-JLR) ` (206) 889-5150

 

 

